DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II and Species 5 in the reply filed on 05 July 2022 is acknowledged. However, during examination it was determined that the groups/species were sufficiently similar as to not create a search burden and have been examined concurrently. The previous restriction requirement has been withdrawn.
Specification
The abstract of the disclosure is objected to because then abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 14, 15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102010055750 A1 to Bach et al. (Bach). A machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Bach discloses an energy storage apparatus comprising: at least one inlet for incoming process gas (at 1.1, Fig. 1); at least one outlet for expanded process gas (at 5.3); and a plurality of energy storage sub-systems configured to be arranged in series with each other and with a compressed gas store (3); wherein a first one of the plurality of energy storage sub-systems comprises: at least a first compressor (1.1); at least a first expander (5.3); at least a first thermal store (6.1); and at least a first heat transfer device (2.1, 4.3) associated with the first thermal store; and wherein a second one of the plurality of energy storage sub-systems comprises: at least a second compressor (1.2); at least a second expander (5.2); at least a second thermal store (6.2); and at least a second heat transfer device (2.2, 4.2) associated with the second thermal store, wherein the first heat transfer device is configured to transfer heat generated by compression of the process gas in either the first or the second compressor to the first thermal store for storing the heat in the first thermal store, and wherein the first heat transfer device is configured to transfer heat from the first thermal store to process gas received at the first or the second expander; and wherein the second heat transfer device is configured to transfer heat generated by compression of the process gas in the first or the second compressor to the second thermal store for storing the heat in the second thermal store, and wherein the second heat transfer device is configured to transfer heat from the second thermal store to process gas received at the first or the second expander; and wherein: the first compressor is configured to provide a first compression to incoming process gas received from the at least one inlet and to supply a first compressed process gas to the second compressor; the second compressor is configured to provide a second compression to the first compressed process gas received from the first compressor and to supply a second compressed process gas to the compressed gas store; the second expander is configured to provide a first expansion to the second compressed process gas received from the compressed gas store and to supply a first expanded process gas to the first expander; and the first expander is configured to provide a second expansion to the first expanded process gas received from the second compressor and to supply a second expanded process gas to the at least one outlet; each compressor forming part of an input transducer configured to convert an input energy to compressed process gas and each expander forming part of an output transducer configured to convert compressed process gas to an output energy (par. 0002).
In reference to claim 2, Bach discloses the energy storage apparatus of claim 1, wherein the first heat transfer device (2.1, 4.3) is configured to transfer heat generated by compression of the process gas in the first compressor (1.1) via a first heat transfer conduit to the first thermal store (6.1) for storing the heat in the first thermal store, and wherein the first heat transfer device is configured to transfer heat from the first thermal store to process gas received at the first expander (5.3) via the first heat transfer conduit; and wherein the second heat transfer device (2.2, 4.2) is configured to transfer heat generated by compression of the process gas in the second compressor (1.2) via a second heat transfer conduit to the second thermal store (6.2) for storing the heat in the second thermal store, and wherein the second heat transfer device is configured to transfer heat from the second thermal store to process gas received at the second expander (5.2) via the second heat transfer conduit.
In reference to claim 6, Bach discloses the energy storage apparatus of claim 1, wherein the first and second thermal stores are thermal fluid stores for holding a thermal energy fluid for storing heat (par. 0024), and wherein said transfer of heat by the first and second heat transfer devices comprises movement of said thermal energy fluid along one or more conduits carrying said thermal energy fluid (see Fig. 1); and, optionally, wherein the thermal energy fluid is water (interpreted as optional; however, see par. 0024).
In reference to claim 7, Bach discloses the energy storage apparatus of claim 1, wherein the first thermal store and the second thermal store are pressurized (implicit; the sealed stores are heated from 20 to 140 degrees Celsius which would necessarily raise the pressure), optionally at a pressure of 10-30 bar, optionally at a pressure of 15-25 bar, optionally at a pressure of 18-22 bar (interpreted as optional).
In reference to claim(s) 14, 15, 19 and 20, under the principles of inherency, the prior art apparatus of Bach would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Claim(s) 1, 3, 4, 8-10, 12-14, 16, 17, 21-23, 25 and 26is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0216044 A1 to Narine et al. (Narine).
In reference to claim 1, Narine discloses an energy storage apparatus comprising: at least one inlet for incoming process gas (at C-1; Figs. 2, 3); at least one outlet for expanded process gas (at T-1); and a plurality of energy storage sub-systems configured to be arranged in series with each other and with a compressed gas store (22, 34); wherein a first one of the plurality of energy storage sub-systems comprises: at least a first compressor (C-1, C-2); at least a first expander (T-1, T-2); at least a first thermal store (TES-1, TES-2, TES-3, TES-4 or HTU-1, HTU-2, HTU-3); and at least a first heat transfer device (portion of 40, 41, 42, 43 that pass through each TES or HTU unit) associated with the first thermal store; and wherein a second one of the plurality of energy storage sub-systems comprises: at least a second compressor (the other of C-1, C-2); at least a second expander (the other of T-1, T-2); at least a second thermal store (the other of TES-1, TES-2, TES-3, TES-4 or HTU-1, HTU-2, HTU-3); and at least a second heat transfer device (the other of 40, 41, 42, 43) associated with the second thermal store, wherein the first heat transfer device is configured to transfer heat generated by compression of the process gas in either the first or the second compressor to the first thermal store for storing the heat in the first thermal store, and wherein the first heat transfer device is configured to transfer heat from the first thermal store to process gas received at the first or the second expander; and wherein the second heat transfer device is configured to transfer heat generated by compression of the process gas in the first or the second compressor to the second thermal store for storing the heat in the second thermal store, and wherein the second heat transfer device is configured to transfer heat from the second thermal store to process gas received at the first or the second expander; and wherein: the first compressor is configured to provide a first compression to incoming process gas received from the at least one inlet and to supply a first compressed process gas to the second compressor; the second compressor is configured to provide a second compression to the first compressed process gas received from the first compressor and to supply a second compressed process gas to the compressed gas store; the second expander is configured to provide a first expansion to the second compressed process gas received from the compressed gas store and to supply a first expanded process gas to the first expander; and the first expander is configured to provide a second expansion to the first expanded process gas received from the second compressor and to supply a second expanded process gas to the at least one outlet; each compressor forming part of an input transducer configured to convert an input energy to compressed process gas and each expander forming part of an output transducer configured to convert compressed process gas to an output energy (pars. 0039, 0059).
In reference to claim 3, Narine discloses the energy storage apparatus of claim 1, wherein a compression ratio of the first compressor is substantially equal to an expansion ratio of the first expander, and wherein a second compression ratio of the second compressor is substantially equal to a second expansion ratio of the second expander (par. 0079).
In reference to claim 4, Narine discloses the energy storage apparatus of claim 1, wherein the first heat transfer device (40, 42, interpreted as optional) is configured to transfer heat generated by compression of the process gas in the first compressor to the first thermal store (TES-1, TES-2, or TES-3) for storing the heat in the first thermal store, and wherein the first heat transfer device is configured to transfer heat from the first thermal store to process gas received at the second expander (via 42); and, optionally, wherein the compression ratio of the first compressor is substantially equal to the second expansion ratio of the second expander (interpreted as optional; however, see par. 0079); and/or wherein the second heat transfer device (41, 43, interpreted as optional) is configured to transfer heat generated by compression of the process gas in the second compressor (C-2) to the second thermal store (TES-2, TES-3) for storing the heat in the second thermal store, and wherein the second heat transfer device is configured to transfer heat from the second thermal store to the first expanded process gas received at the first expander (via 43); and, optionally, wherein the compression ratio of the second compressor is substantially equal to the expansion ratio of the first expander (interpreted as optional; however, see par. 0079).
In reference to claim 8, Narine discloses the energy storage apparatus of claim 1, wherein the first thermal store (TES-1 or HTU-1) comprises a first hot portion (portion through which 40 passes) and a first cold portion (portion through which 42 passes), wherein the first heat transfer device is configured to transfer heat generated by compression of the process gas in one of the compressors to the first hot portion, and wherein the first heat transfer device is configured to transfer cold from the first cold portion to the process gas output by one of the compressors for cooling the process gas; and/or wherein the second thermal store (interpreted as optional; however, TES-2 or HTU-2) comprises a second hot portion (portion through which 40 passes) and a second cold portion (portion through which 42 passes), wherein the second heat transfer device is configured to transfer heat generated by compression of the process gas in one of the compressors to the second hot portion, and wherein the second heat transfer device is configured to transfer cold from the second cold portion to the process gas output by one of the compressors for cooling the process gas.
In reference to claim 9, Narine discloses the energy storage apparatus of claim 8, wherein the first heat transfer device comprises a first cooler (optional; however, the piping found in one of the other TES/HTU units; alternatively, the piping through additional heat store described in par. 0044) configured to receive heat from the first thermal store and reduce said heat from the first thermal store before supplying it to process gas during or after the process gas passes through one of the compressors; and/or wherein the second heat transfer device further comprises a second cooler (optional; however, the piping found in one of the other TES units; alternatively, the piping through additional heat store described in par. 0044) configured to receive heat from the second thermal store and reduce said heat received from the second thermal store before supplying to process gas during or after the process gas passes through one of the compressors.
In reference to claim 10, Narine discloses the energy storage apparatus of claim 9, wherein the first cooler is configured to receive heat from the first cold portion (see Figs.), and/or wherein the second cooler is configured to receive heat from the second cold portion (optional, however see Figs.).
In reference to claim 12, Narine discloses the energy storage apparatus of claim 1, wherein the first heat transfer device (40, 42, interpreted as optional) comprises a first heat exchanger (40) and a second heat exchanger (42), wherein the first heat exchanger is configured to transfer heat generated by compression of the process gas in either the first or the second compressor to the first thermal store (TES-1) for storing the heat in the first thermal store, and wherein the second heat exchanger is configured to transfer heat from the first thermal store to process gas received at the first or the second expander; and/or wherein the second heat transfer device (optional, however, 40, 42; alternatively, 41, 43) comprises a third heat exchanger and a fourth heat exchanger, wherein the third heat exchanger is configured to transfer heat generated by compression of the process gas in either the first or the second compressor to the second thermal store (TES-2) for storing the heat in the second thermal store, and wherein the fourth heat exchanger is configured to transfer heat from the second thermal store to process gas received at the first or the second expander.
In reference to claim 13, Narnine discloses the energy storage apparatus of claim 1, wherein the energy storage apparatus comprises a further energy storage sub-system comprising: at least a further compressor (C-3; pars. 0050, 0052) at least a further expander (T-3, par. 0060); at least a further thermal store (HTU-2 or HTU-3); and at least a further heat transfer device associated with the further thermal store, wherein the further heat transfer device is configured to transfer heat generated by compression of the process gas by either the first, the second or the further compressor to the further thermal store for storing in the further thermal store, and wherein the further heat transfer device is configured to transfer heat from the further thermal store to process gas received at the first, the second or the further expander; and wherein: the first compressor is configured to supply said first compressed process gas to the second compressor via the further compressor, the further compressor configured to further compress the first compressed process gas before it is supplied to the second compressor (pars. 0050-0052); the second expander is configured to supply said first expanded process gas to the first expander via the further expander, the further expander configured to further expand the first expanded process gas before it is supplied to the first expander (pars. 0060, 0099).
In reference to claim(s) 14, 16, 17, 21-23, 25 and 26, under the principles of inherency, the prior art apparatus of Narine would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Claim(s) 1, 11, 14 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0094231 A1 to Freund (Freund).
In reference to claim 1, Freund discloses an energy storage apparatus comprising: at least one inlet for incoming process gas (26, 70; Figs. 1-2); at least one outlet for expanded process gas (at 36, 78); and a plurality of energy storage sub-systems configured to be arranged in series with each other and with a compressed gas store (18, 58); wherein a first one of the plurality of energy storage sub-systems comprises: at least a first compressor (22, 62); at least a first expander (36, 78); at least a first thermal store (46, 86); and at least a first heat transfer device (piping that passes through the TES device) associated with the first thermal store; and wherein a second one of the plurality of energy storage sub-systems comprises: at least a second compressor (24, 64); at least a second expander (38, 80); at least a second thermal store (46, 88); and at least a second heat transfer device (piping that passes through the TES device) associated with the second thermal store, wherein the first heat transfer device is configured to transfer heat generated by compression of the process gas in either the first or the second compressor to the first thermal store for storing the heat in the first thermal store, and wherein the first heat transfer device is configured to transfer heat from the first thermal store to process gas received at the first or the second expander; and wherein the second heat transfer device is configured to transfer heat generated by compression of the process gas in the first or the second compressor to the second thermal store for storing the heat in the second thermal store, and wherein the second heat transfer device is configured to transfer heat from the second thermal store to process gas received at the first or the second expander; and wherein: the first compressor is configured to provide a first compression to incoming process gas received from the at least one inlet and to supply a first compressed process gas to the second compressor; the second compressor is configured to provide a second compression to the first compressed process gas received from the first compressor and to supply a second compressed process gas to the compressed gas store; the second expander is configured to provide a first expansion to the second compressed process gas received from the compressed gas store and to supply a first expanded process gas to the first expander; and the first expander is configured to provide a second expansion to the first expanded process gas received from the second compressor and to supply a second expanded process gas to the at least one outlet; each compressor forming part of an input transducer configured to convert an input energy to compressed process gas and each expander forming part of an output transducer configured to convert compressed process gas to an output energy (via motor/generator 12, 52).
In reference to claim 11, Freund discloses the energy storage apparatus of claim 1, wherein the first compressor and the second compressor are mechanically linked to one another by a first linkage (14, 54), and/or wherein the first expander and second expander are mechanically linked to one another by a second linkage (interpreted as optional; however, 14, 54), or optionally wherein the first and second compressors and the first and second expanders are all mechanically linked by a first linkage (again, optional; however, 14, 54).
In reference to claim(s) 14 and 24, under the principles of inherency, the prior art apparatus of Narine would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
26 September 2022